IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 417
                                    :
         ORDER AMENDING RULE 206 OF :                         MAGISTERIAL RULES DOCKET
         THE PENNSYLVANIA RULES OF :
         CIVIL PROCEDURE BEFORE     :
         MAGISTERIAL DISTRICT       :
         JUDGES                     :
                                    :


                                                ORDER


PER CURIAM

      AND NOW, this 5th day of January, 2018, upon the recommendation of the Minor
Court Rules Committee, the proposal having been published for public comment at 47
Pa.B. 4682 (August 12, 2017):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 206 of the Pennsylvania Rules of Civil Procedure before Magisterial District
Judges is amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 6, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.